435 F.2d 692
Cellous JACKSON, Plaintiff-Appellee,v.S/S ALCOA COMMANDER, her engines, tackle, furniture and apparel; and Alcoa Steamship Company, Inc., Defendants-Appellants.
No. 29824 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
December 9, 1970.

Appeal from the United States District Court for the Eastern District of Louisiana; James A. Comiskey, District Judge.
Ralph E. Smith, Christopher Tompkins, New Orleans, La., for defendants-appellants.
Clifton S. Carl, New Orleans, La., for plaintiff-appellee.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5 Cir. 1970)